PER CURIAM.
In this automobile collision damage case, the defendant-appellant asked for binding instructions in its favor on the twofold ground that there was no evidence of its negligence and that the plaintiff-appellee’s decedent was guilty of contributory negligence. The trial court refused such request and submitted both questions to the jury. It found in plaintiff’s favor.
The case depends on its own particular facts, and, as no principles or precedents are involved and we find no error on the part of the trial court, we limit ourselves to affirming the judgment below.